   Case: 1:19-cr-00565 Document #: 49 Filed: 02/21/20 Page 1 of 4 PageID #:329



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


UNITED STATES OF AMERICA,

                          Plaintiff,                Case No. 19 CR 565

             v.                                  Judge Harry D. Leinenweber

EDWARD LEE FILER, et al.,

                         Defendants.


                                      ORDER
       The   Government’s       Motion   to     Quash    Trial    Subpoenas     (Dkt.
No. 133) is denied without prejudice to move again at a later date.

                                  STATEMENT
       This Court has been sitting in the Northern District of
Illinois for over 33 years, during which time it has heard many
criminal cases. One of the United States Attorney’s Office’s major
policies during this time has always been “open file,” meaning
that    defendants       need   not    pursue    discovery       motions     and   the
Government would make available to defendants prior to trial all
items not protected by privilege. Certainly, a strong, practical
reason for this policy is to save the courts and the parties from
discovery litigation. It also allows a defendant to accurately
gauge the strength of the Government’s case. As we all know, this
policy leads to many guilty pleas, some with the Government’s
written agreement and some without.
       The foregoing commentary is meant to explain the Court’s
surprise that the Government filed a motion to quash a defendant’s
attempt to obtain discovery from his co-defendants by a Rule 17
subpoena     in   this    case.   This   unusual        motion   has   led    to   the
   Case: 1:19-cr-00565 Document #: 49 Filed: 02/21/20 Page 2 of 4 PageID #:330



submission of briefs totaling over 50 pages to the Court. The
gravamen of the Government’s Motion is that Defendant is using
third party subpoenas issued pursuant to Rule 17 to perform what
the Government characterizes as a “fishing expedition,” i.e., for
discovery and not for production. The Government is, of course,
correct in this observation. But the Court is left with the
following question: “So what?”
     The   Defendant     strenuously      argues    that    the   Government’s
objection to its subpoenas to the co-defendants is wrong on at
least two bases. First, the recipients of the subpoenas have not
raised an objection and, the Government has no standing to object.
Second, the Defendant is requesting categories of documents which
are relevant and material to his defense and therefore has met the
specificity requirement of Rule 17. The Government argues that,
under certain circumstances, it has standing to object to third-
party subpoenas if necessary to protect its witnesses or potential
witnesses from harassment and burdensomeness, which could impede
its ability to present these witnesses at trial (citing United
States v. Raineri, 670 F.2d, 702, 712 (7th Cir. 1982)).
     The Court, however, agrees with Defendant that this argument
for standing, at least at this time, is not persuasive. The
subpoena recipients have not raised any objection as to possible
harassment or burdensomeness. This leads the Court to believe that
the subpoena recipients may not view the request as harassment or
overburdensome, quite possibly because the co-defendants may not
be antagonistic to Filer.
     The Court agrees that there is no right to conduct discovery
(other than the obvious Brady material) beyond that created by
statute in the Jencks Act. But as the Government points out, it
has agreed to produce Jencks Act materials well ahead of the trial
as it invariably does in the absence of safety reasons or fear of


                                     - 2 -
   Case: 1:19-cr-00565 Document #: 49 Filed: 02/21/20 Page 3 of 4 PageID #:331



possible witness tampering. The best way to handle this motion is
to allow the subpoenas to stand and see if, upon reflection, the
subpoena    recipients      feel   harassed     or    overburdened       and     raise
objections. It could be that they are withholding their objections
to see how the Government’s Motion fares.
     In general, this Court has always had a liberal policy toward
discovery based on the belief that information received is helpful
to a party in gauging the strength of its case. However, the Court
does not allow discovery that is so excessive that it would cause
the recipient to spend large amounts of time and/or money to
comply. If it turns out that the subpoenas are overburdensome, the
best action is for the parties to negotiate and compromise or the
imposition of costs commensurate to the time required to respond.
     The Court is at a disadvantage to determine the possible
relevance    of    the    Defendant’s     document        requests.    The    Court’s
knowledge     of   this    case    is   limited      to    having     reviewed      the
indictment. To put it mildly, the indictment does not charge the
defendants with a “run-of-the-mill” fraud prosecution, but rather
an extraordinarily sophisticated scheme. Since this is a “white
collar”    criminal      prosecution     without     any    indication       that   the
recipients might sustain some detriment as a result of subpoena
compliance, the Court fails to see any resulting harm to the
Government. If it turns out that the recipients feel harassed or
intimidated, the Court can take measures in response to their
objections.
     The Motion to Quash Subpoenas is denied without prejudice to
move again at a later date.




                                        - 3 -
   Case: 1:19-cr-00565 Document #: 49 Filed: 02/21/20 Page 4 of 4 PageID #:332




                                             Harry D. Leinenweber, Judge
                                             United States District Court

Dated: 2/21/2020




                                     - 4 -
